Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to applicant’s RCE filed October 27, 2021. The prior allowability of the pending claims is withdrawn in view of the EP 0154111 (Simona) reference cited in the RCE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 8 of claim 1 and line 10 of claim 15, “the first end of the body” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0154111 (Simona). Simona discloses a pipe coupling assembly comprising: a male coupling component (connecting piece 30, Figs. 4-5; pg. 2, In 1-8; pg. 4, In 27-pg. 5, In 2; pg. 5, In 8-22) comprising a tubular member (Figs. 4-5 - see connector 30 showing tubular structure of jacket 31; pg. 4, In 27-pg. 5, In 2) having a first end (Figs. 4-5 – see connector 30 showing end at attachment/stop face 33) and a retaining ring (Figs. 4-5 - see coupling cam 35 showing curved outer contour structure spaced from face 33) spaced from the first end, the retaining ring projecting radially from the tubular member (Figs. 4-5 -: see cam 35 showing structure projecting radially from exterior of connector 30) and extending around a portion of the circumference of the tubular member (Figs. 4-5 - see cam 35 showing curved outer contour extends around circumference of jacket 31); a female coupling component (sleeve 10’, Fig. 6; pg. 4, In 1-17; pg. 5, In 8-22) comprising a body (Fig. 6- see sleeve 10L showing un-numbered main part defined as Body; pg. 4, In 1-7; pg. 5, In 19-22) having: a bore (Fig. 6, see sleeve 10' showing through bore of Body formed by portion of transition section 20, guide section 21, tubular section 23 and tubular section 24: pg. 4, In 8-17; pg. 5, In 19-22) extending through the body, a first end (Fig. 6- see Body showing portion of section 20 coincident with edge of surface 13' forms end of through bore) of the bore sized to slidingly receive the first end of the tubular member (Figs. 4-6 - see sleeve 10’ and connector 30 showing jacket 31 nearest face 33 is configured to be inserted into section 23 past section 20 by means of a sliding movement; pg. 5, In 8-18); a radial groove (receiving groove 22, Fig. 6; pg. 4, In 8-17; pg. 5, In 19-22) formed in a side wall of the bore (Fig. 6 - see groove 22 showing structure formed 
of the bore (Fig. 6 - see section 18 showing spacing from portion of section 20 defined within Body) to define a channel : (coupling groove 19, Fig. 6; pg. 4, In 8-17; pg. 5, In 8-22) between a first end of the body (Fig. 6 - see Body showing first end coincident with edge of surface 13' where sleeve 10' drops to insert section 16) and the retaining pad (Fig. 6 - see groove19 showing position between section 18 and end of Body), the channel sized to at least partially receive the retaining ring of the male coupling component (Figs. 4-6 - see sleeve 10’ and connector 30 showing cam 35 situated to be set into groove 19 for connection; pg, 5,ln 8-22).  
As to claim 2, Simona discloses the pipe coupling assembly according to claim 1, wherein one or more of the first end of the tubular member and the bore of the body include a chamfer (Fig. 4 - see face 33 showing end of connector 30 is chamfered with respect to diameter of jacket 31) to facilitate insertion of the tubular member into the bore (Figs. 4-6 - see sleeve 10' and connector 30 showing chamfer of face 33 facilitates insertion of connector 30 into sleeve 10’).
           As to claim 3, Simona discloses the pipe coupling assembly according to claim 1, wherein the body further comprises a backstop ring (Fig. 6 - see stop 25; pg. 4, In 8-17; pg. 5, In 19-22) defining a diameter 
       As to claim 4, Simona discloses the pipe coupling assembly according to claim 1, wherein the tubular member is insertable into the bore of the body (Figs. 4-6 - see sleeve 10’ and connector 30 showing ability of jacket 31 near face 33 to be inserted into bore of sleeve 10'; pg. 2, In 21-31; pg. 5, In 8-18) when the retaining ring is in a first angular orientation relative to the retaining pad (Figs. 4-6 - see sleeve
10" and connector 30 showing full insertion of jacket 31 into bore of sleeve 10' requires cam 35 to be oriented outside of groove 19; pg. 5, In 8-18).
     As to claim 5, Simona discloses the pipe coupling assembly according to claim 4, wherein the retaining ting is at least partially received in the channel in a second angular orientation of the retaining ring relative to the retaining pad (Figs. 4-6 - see sleeve 10' and connector 30 showing secure connection requires angular position of cam 35 upon full insertion of jacket 31 into bore of sleeve 10' to turn
into engagement with groove 19; pg. 2, In 21-31; pg. 5, In 8-18), and wherein interaction of the retaining ring and the retaining pad resists removal of the tubular member from the bore (Figs. 4-6 - see sleeve 10’ and connector 30 showing ability of secure connection between sleeve 10. and connector 30 when cam 35 is set/rotated into engagement with groove 19; pg. 5, In 8-18).
    As to claim 7, Simona discloses the pipe coupling assembly according to claim 1, wherein the tubular member further comprises a second end (Figs. 4-5 - see connector 30 showing pipe attachment 32 end is opposite face 33; pg. 4, In 27-pg. 5, In 2; pg. 5, In 8-10) longitudinally opposed to the first end, the 
     As to claim 8, Simona discloses the pipe coupling assembly according to claim 7, wherein the second end of the tubular member includes a bore (Figs. 4-5 - see connector 30 showing bore extends between both ends 32, 33 of connector 30; pg. 4, In 27-pg. 5, In:2) having an inside diameter (Figs. 4-5 - see connector 30 showing internal diameter of jacket 31 bore; pg. 5, In 3-7) configured for receiving
an end of a pipe section (Figs. 4-5 - see jacket 31 showing bore of connector 30 is able to receive end of smaller diameter pipe section; pg.2, In 1-8)
    As to claim 9, Simona discloses the pipe coupling assembly according to claim 1, wherein the body further comprises a second end (Fig. 6 - see Body showing end at pipe fastening attachment 26 is opposite end at section 20; pg. 4, In 8-14; pg. 5, In 8-10) longitudinally opposed to the first end, the second end configured to be coupled with a fluid pipe (Fig. 6 - see pipe fastening attachment 26 showing structure able to be fixed to un-pictured water pipe; pg. 5, In 8-13).
    As to claim 10, Simona discloses the pipe coupling assembly according to claim 9, wherein the second end of the body includes a bore (Fig. 6 - see Body showing section 24. extends to end located at pipe fastening attachment 26; pg. 4, In 8-17; pg. 5, In 19-22) having an inside diameter (Fig. 6 - see section 24. showing diameter, pg. 4, In 18-26; pg. 5, In 19-22) configured for receiving an end of
a pipe section (Fig. 6 - see sleeve 10' showing section 24’ is able to receive end of smaller diameter pipe section; pg. 2, In 1-8). 
   As to claims 13 and 14, Simona discloses the pipe coupling assembly according to claim 1, wherein the body includes a threaded bushing (radial threaded outlet 40, Fig. 6; pg. 5, In 19-22) in fluid communication with the bore (Fig. 6 - see sleeve 10. showing outlet 40 in fluid communication with bore of sleeve 10"; pg. 5, In 19-22) and extending radially outwardly relative to the bore (Fig. 6 - see outlet 40 showing
radially outward extension away from bore of sleeve 10).  

coupled to pipe fastening attachment 26 at end of sleeve 10.) coupled at one end to a female coupling component (pg. 4, In 1-17; pg. 5, In 19-22: Fig. 6 - see sleeve 10. showing how female component comprises attachment 26 at an end), the female coupling component- comprising a body (pg. 4, In 1-17; pg. 5, In 19-22; Fig. 6- see sleeve 10. showing how structure possesses un-numbered main part defined as Body) having: a bore extending through the body (pg. 4, In 8-17; pg. 5, In 19-22; Fig. 6 - see sleeve 10. showing how through bore of Body is formed by portion of transition section 20, guide section 21, tubular section 23 and tubular section 24.), a first end of the bore sized to slidingly receive the first end of the tubular member (pg. 5, In 13-22; Figs. 4-5, 6 - see sleeve 10. and connector 30 showing
how portion of section 20 defined within Body forms end of through bore and is configured to receive portion of jacket 31 nearest face 33); a radial groove formed in a side wall of the bore spaced from the first end of the body (see BOX VIII; pg. 4, In 8-17; pg. 5, In 19-22, Fig.6 - see sleeve 10. showing how 
always sealing O-ring sealing element; pg. 4, In 8-13; pg. 5, In 8-13; Fig. 6 - see groove 22 showing how structure is situated to receive un-pictured O-ring seal), the O-ring sized to sealingly engage an exterior of the tubular member when the tubular member is received within the bore (pg. 4, In 27-pg. 5, In 2; pg. 5, In 8-18; Figs. 4-6 - see sleeve 10. and connector 30 showing how position of groove 22 enables un-pictured seal to engage exterior of jacket 31 when assembled), and a retaining pad extending outwardly relative to the bore (pg. 4, In 8-17; pg. 5, In 13-22; Fig. 6- see sleeve 10. showing how
first guide section 18 is located longitudinally beyond end of section 20 located within Body), and spaced from the first end of the bore to define a channel between a first end of the body and the retaining pad (pg. 4, In 8-17; pg. 5, In 13-22; Fig. 6- see sleeve 10 showing how coupling groove 19 is formed between section 18 and end of Body where sleeve 10. drops to height of insert section 16), the
channel sized to at least partially receive the retaining ring of the male coupling component (pg. 5, In 13-22; Figs. 4-6 - see sleeve 10. And connector 30 showing how cam 35 is situated to be set into groove 19 for connection): orienting the first pipe segment relative to the second pipe segment to position the retaining ring out of alignment with the retaining pad; (pg. 2, In 21-31; pg. 5, In 13-18; Figs. 4-6 - see sleeve 10. and connector 30 showing how full insertion of jacket 31 into bore of sleeve 10 requires cam 35 to be oriented outside of groove 19). Inserting the male coupling component at least partially into the bore of the female coupling component to sealingly engage the exterior of
the tubular member with the O-ring (pg. 2, In 21-31; pg. 5, In 13-18; Figs. 4-6 - see sleeve 10. and connector 30 showing how jacket 31 near face 33 is configured for insertion into bore of sleeve 10. where un-pictured seal set within groove 22 engages outer surface of jacket
31); rotating the first pipe segment and the second pipe segment relative to one another (pg. 2, In 21-31; pg. 5, In 13-18; Figs. 4-6 – see sleeve 10. and connector 30 showing how cam 35 requires rotation of 
    As to claim 16, Simona discloses the method according to claim 15, wherein inserting the male coupling component at least partially into the bore of the female coupling component includes inserting the tubular member into the bore until the first end of the tubular member contacts a backstop ring within the bore (pg. 4, In 8-17; pg. 4, In 27-pg. 5, In 2; pg. 5, In 13-18; Figs. 4-6 - see sleeve 10. and connector 30 showing how stop 25 upon contact with face 33 prohibits further insertion of connector 30 into sleeve 10.), the backstop ring defining a diameter less than an outside diameter of the tubular member (pg. 4, In 18-pg. 5. In 7; pg. 5, In 19-22; Figs. 4-5, 6 - see step 25 showing diameter of bore within Body steps down from dimension of section 23 to dimension of section 24 where diameter of section 24 is less than exterior diameter of jacket 31). 
   As to claim 17, Simona discloses the method according to claim 15, wherein inserting the male coupling component at least partially into the bore of the female coupling component includes one or more of: orienting one or more of the first pipe segment and the second pipe segment generally parallel with a surface at least partially supporting one or more of the first pipe segment and the second pipe segment (pg. 2, In 21-31; pg. 5, In 13-18; Figs. 4-6 - see sleeve 10. and connector 30 showing how insertion of connector 30 into sleeve 10 requires pipes attached to respective ends of sleeve 10. and
connector 30 to be situated parallel to un-pictured surface upon which sleeve 10 rests); and orienting one or more of the first pipe segment and the second pipe segment at an angle relative to the surface at least partially supporting one or more of the first pipe segment and the second pipe segment (Fig. 4-6).

     As to claim 20, Simona discloses the method according to claim 15, wherein rotating the first pipe segment and the second pipe segment relative to one another includes one or more of rotating the first pipe segment in a clockwise direction (pg. 21-31; pg. 5, In 8-18; Figs. 4-6 - see sleeve 10 and connector 30 showing how engagement between cam 35 and groove 19 requires a relative rotation between
sleeve 10 and connector 30 for a secure connection where groove 19 enables a rotation to be conducted in either direction to receive cam 35), rotating the first pipe segment in a counterclockwise direction, rotating the second pipe segment in a clockwise direction, and rotating the second pipe segment in a counterclockwise direction (Fig. 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simona in view of Shohan   US 3,162,469). Simona lacks stating the retaining ring including one or more support gussets extending 
more support gussets extending between a forward face of the retaining ring and the exterior of the tubular member - within the assembly of Simona to provide a buttress to the retaining ring which increases the durability of the retaining ring.

           Claims 11, 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Simona in view of Deloach (US 3,866,951). Simona does not teach the body (24) to includes a sled feature extending between a first end of the body (see BOX VIII) and a second end of the body, the sled feature being upturned at at least one of the first end of the body and the second end of the body. Yet, SIMONA does disclose the assembly to be to be used in irrigation systems as well as mobile piping systems (pg. 1, In 1-6). Deloach discloses a combination skid and coupling assembly wherein a quick-connection irrigation pipe coupling (col 1, In 6-9) employs a body (coupling head body 24, Figs. 1-5;-col. 2, In 62-col 3, In 25) including a sled feature (ground skid 50, Figs. 1-5; col 3, In 55-64) extending between the first end of the body (Figs. 1-5 - see skid 50 showing extension longitudinally beyond where pipe section 12 is inserted into socket 32) and a second end of the body. Figs. 1-5 - see skid 50 showing extension to coupling nipple 26), the sled feature being upturned at at least one of the first end of the body and the second end of the body (Figs. 1-5 - see skid 50 showing feature possesses arcuate wing-like extensions 
the body and the second end of the body for the purpose of enabling the assembly to be employed in a dragline irrigation system which further increases the mobility of the coupling assembly and minimizes the potential of the assembly from becoming caught on an object on the ground.
       As to claim 12 and 23, Simona as modified by Deloach teaches the pipe coupling assembly according to claim 11, wherein the sled feature includes a curved shape (see skid 50 in Figs. 1-5 of Deloach showing curved shape of extensions 52) between the first end of the body and the second end of the body, see extensions 52 showing curved shape extends between ends of body 24).
        As to claim 21, Simons discloses the method according to claim 15, wherein rotating the first pipe segment and the second pipe segment relative to one another to at least partially align the retaining ring and the retaining pad to position the retaining ring at least partially within the channel couples the first pipe segment and the second pipe segment (pg. 2, In 21-31; pg. 5, In 13-18; Figs. 4-6 – see sleeve 10 and connector 30 showing how cam 35 requires rotation of connector 30 and/or sleeve 10  to facilitate engagement with groove19 which fluidly coupled un-pictured piping attached to respective attachment 26, 32 ends of sleeve 10. and connector 30); and Simona further teaches wherein an interaction between the retaining ring and the retaining pad resists separation of the first pipe segment and the
second pipe segment (Fig. 4-6 - see how interaction between the retaining ring 35 and retaining pad resist separation of the first pipe segment and the second pipe segment 30 and 10' during movement); however, Simons does not explicitly state the method further including: positioning the coupled first pipe segment and second pipe segment in a desired location by dragging one of the first pipe segment and the second pipe segment. Yet, Simona does disclose the assembly to be to be employable in 
the coupling lug thrust shoulders 60 engage the coupling head thrust shoulders 42 and the yoke band 56 rests on the coupling head: cradle 40 to securely interlock the coupling parts 20, 22 and hence their pipe sections 12 against separation to permit dragging of the dragline across a field, as explained earlier. During this dragging motion, the integral ground skid 50 of each coupling slides across the ground to minimize the dragging friction on the drag line”). In view of the teaching of Deloach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sled of Deloach onto the sleeve of Simona to enable the coupling of Simona to be employed in a dragline irrigation system which increases the mobility of the coupling assembly of SIMONA. Accordingly, it would have been obvious to a person having ordinary skill in the art to have 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753